Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nocilly on 07/21/2022.
The application has been amended as follows: 

2. The air dryer of claim 1, wherein the bypass comprises a bypass valve that is moveable between a first position where the inlet is placed in communication with the outlet and a second position where the inlet is isolated from the outlet.
6. The air dryer of claim 1, wherein the bypass comprises a three-way valve that is moveable between a first position where the inlet is placed in communication with the outlet and a second position where the inlet is placed in communication with the prefiltration stage.
9. The air dryer of claim 1, wherein the bypass comprises a check valve that will open in response to a predetermined amount of pressure at the inlet and allow the flow of compressed air to flow from the inlet to the outlet.  
11. A method of preventing damage to an air dryer having an inlet for receiving compressed air, a prefiltration stage in communication with the inlet and having a drain valve to purge contaminants extracted by the prefiltration stage from the compressed air, a pair of inlet valves in communication with the prefiltration stage to control the flow of compressed air from the prefiltration stage [[to]] through a first pathway associated with one of a pair of desiccant towers and a second pathway associated with the other of the pair of desiccant towers, and an outlet coupled to the first pathway and the second pathway downstream of the pair of desiccant towers, comprising the steps of: 
opening a bypass when the air dryer is unpowered between the inlet to the outlet so that the flow of compressed air is from the inlet to the outlet without passing through the prefiltration stage and the pair of desiccant towers; and 
closing the bypass when the air dryer is powered so that the compressed air flows through the prefiltration stage.
12. The method of claim 11, wherein the bypass comprises a bypass valve and the step of opening [[a]]the bypass comprises biasing the bypass valve into a first position where the inlet is placed in communication with the outlet when the air dryer is unpowered and the step of closing the bypass comprises piloting the bypass valve into a second position where the inlet is isolated from the outlet.  
13. The method of claim 11, wherein the bypass comprises a three-way valve and the step of opening [[a]]the bypass comprises biasing the three-way valve into a first position where the inlet is placed in communication with the outlet and the step of closing the bypass comprises piloting the three-way valve into a second position where the inlet is placed in communication with the prefiltration stage.  
14. The method of claim 11, wherein the bypass comprises a check valve and the step of opening the bypass comprises allowing a predetermined amount of pressure of the compressed air to open the check valve and the step of closing the bypass comprises opening at least one of the inlet valves.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the air filter of independent claim 1 and the method of independent claim 11. In particular, the prior art fails to disclose or make obvious such claims where the bypass couples the inlet to the outlet, downstream of the pair of desiccant towers, so that the flow of compressed air is from the inlet to the outlet without passing through the prefiltration stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776